Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 1 of 16 PageID 6776




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

                                                 )
    ENTRUST DATACARD                             )
    CORPORATION,                                 )
                                                 )
                   Plaintiff,                    )
                                                 )
    v.                                           )       Case No. 3:17-cv-00110-BJD-MCR
                                                 )
    ZEISER, GMBH, FORMERLY KNOWN                 )
    AS ATLANTIC ZEISER, GMBH;                    )
    ZEISER INC., FORMERLY KNOWN                  )
    AS ATLANTIC ZEISER, INC.; and                )
    INNOVATIME INDUSTRIE SARL,                   )
                                                 )
                   Defendants.                   )
                                                 )

                     PLAINTIFF EDC’S MOTION FOR AN ORDER TO
                    SHOW CAUSE WHY DEFENDANTS AZG AND AZI
                 SHOULD NOT BE SUBJECT TO DISCOVERY SANCTIONS

    I.     INTRODUCTION

           On October 4, 2018, five months ago, Plaintiff served Rule 30(b)(6) deposition

    notices on Defendants AZG and AZI. Because of Defendants’ wholesale failure to provide

    discovery, a Status Conference was held on October 11, 2018, as a result of which the

    discovery cut-off in this case, which previously was November 11, 2018 (Dkt. 84), was

    moved to March 1, 2019 (Dkt. 205). Plaintiff served Amended Rule 30(b)(6) notices on AZG

    and AZI on January 16, 2019. (Exhibits A and B.) Notwithstanding the discovery extension,

    AZG and AZI failed in the five months it had to fully respond to Plaintiff’s Notices, and to

    provide corporate designees to support their defenses and counterclaims concerning non-

    infringement and invalidity. The AZ Defendants should be sanctioned for their failure,



                                                     1
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 2 of 16 PageID 6777




    despite the schedule extensions, to comply with their discovery obligations under the Federal

    Rules of Civil Procedure and the Local Rules and Civil Discovery Handbook of this Court.

    Plaintiff Entrust Datacard Corporation (“EDC”) respectfully requests that the Court issue an

    Order requiring Defendants Zeiser, GmbH (“AZG”) and Zeiser, Inc. (“AZI”) (collectively,

    “the AZ Defendants”) to Show Cause why they should not be subject to sanctions under Fed.

    R. Civ. P. 37 for their failure to timely identify and produce corporate designees in response

    to EDC’s Rule 30(b)(6) Notices during discovery.

    II.    FACTUAL BACKGROUND

           The AZ Defendants have, for several months, ignored EDC’s Rule 30(b)(6)

    deposition notices. EDC served its initial Rule 30(b)(6) deposition notices on AZG and AZI

    on October 4, 2018. (Exs. C and D.) Both AZ Defendants stonewalled discovery efforts, and

    strategically delayed identifying and providing corporate designees until after knowledgeable

    persons were no longer employees of their renamed shell companies, Zeiser GmbH and

    Zeiser, Inc. It was not until over four months later, February 22, 2019 (and one week before

    the discovery deadline), that the AZ Defendants finally offered a corporate designee “for the

    remaining deposition categories,” but only for a deposition occurring three weeks after the

    Court-mandated discovery deadline. (Ex. E.) The AZ Defendants have yet to object to the

    majority of the Rule 30(b)(6) noticed topics.

           The AZ Defendants’ litigation strategy, or rather misconduct, continues a pattern of

    refusing to provide depositions of their witnesses unless Plaintiff takes upon itself herculean

    efforts and expense. Extensive motion practice has been necessary for EDC to take any

    depositions of AZ Defendants’ witnesses. For example, on August 24, 2018, EDC served a




                                                    2
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 3 of 16 PageID 6778




    subpoena upon Mr. David Belan for a deposition to occur on September 5. (Ex. F.)

    Defendants forced EDC to bring a Motion to Enforce Mr. Belan’s subpoena. (Ex. G.)

    Eventually, after significant expenditure of time and resources, Defendants acquiesced,

    provided documents, and offered Mr. Belan for deposition on the eve of the hearing on

    EDC’s. Mr. Belan purportedly was designated to speak on behalf of the AZ Defendants for

    portions of ten (10) topics, none of which dealt directly with infringement or the validity of

    the asserted patents. (Ex. H.) Plaintiff also objected to Mr. Belan’s last-minute designations.

           Defendants’ failure to produce central documents, identify corporate designees for

    Rule 30(b)(6) depositions, or produce witnesses was addressed at the parties’ Discovery

    Status Conference on October 11, 2018. EDC’s counsel reiterated that since Defendants had

    limited EDC to deposing the witnesses in one sitting only, if EDC could get the requested

    categories of documents, EDC could take meaningful depositions as noticed, without EDC

    moving the Court to reopen the deposition(s). (Ex. I.) EDC’s counsel concluded, “If we can

    get the documents, then we can get depositions done, yes.” (Id. at 26:12-13.) Defendants’

    counsel responded that they were “having discussions with AZ trying to figure out who the

    [Rule 30 (b)(6)] witnesses are going to be.” (Id. at 66:13-14.)

           In addition to the original 30(b)(6) notices to AZG and AZI, EDC had also sent

    notices for individual deposition notices of Uwe Hartmann, Herve Mathieu, and Thomas

    Obitz on October 4, 2018. (Exs. J, K, and L.) In response, AZG and AZI identified all three

    of these individuals as foreign nationals, and stated their preference for the depositions to

    occur in Europe. Of course, depositions taken in foreign jurisdictions such as France, are

    potentially subject to blocking statutes that subject the attorneys to criminal jeopardy.




                                                    3
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 4 of 16 PageID 6779




           On January 16, 2019, EDC served amended Rule 30(b)(6) notices upon Defendants

    AZG and AZI, as well as individual amended notices to Mr. Obitz and Mr. Hartmann. (Exs.

    A, B, M, and N.) These amended notices were largely the same as those previously served

    back in October, but reflected that the initially-noticed dates had long since passed.

    Defendants’ counsel again informed EDC that they would identify the corporate designee(s)

    “in due course,” and noted that Mr. Obitz and Mr. Hartmann are no longer employees of

    AZG, and are not within the control of AZG. (Ex. O.) On February 11, 2019, Defendants

    designated Mr. Jean Michel Jousson, the CEO of Defendant Innovatime Industrie SARL, as

    AZG and AZI’s designee for a limited number of topics included in EDC’s deposition notice

    to the AZ Defendants. (Ex. P.) Of course, Mr. Jousson is not, and has not been, an employee

    of either of the AZ Defendants. (Id.)

           At this same time, the AZ Defendants attempted to retroactively designate Mr.

    Sebastien Rastel’s past testimony for topics of deposition. (Id.) Mr. Rastel is an officer of the

    non-party French entity Gemalto, parent company of the U.S. entity Source One Direct, Inc.

    (“Source One”). EDC had served a subpoena upon Source One concerning several accused

    machines. And again, EDC was forced to file a Motion to Enforce Subpoena and a Request

    for an Emergency Hearing on Motion to Enforce Subpoena to secure the 30(b)(6) deposition

    of Source One. (Ex. Q.)

           Prior to filing its response to EDC’s Motion and Request for Emergency Hearing,

    Source One agreed to provide a deposition and designated Mr. Rastel as its Rule 30(b)(6)

    designee. After a lengthy period of coordination, EDC’s counsel deposed Mr. Rastel on

    December 5, 2018. (Ex. R.) Defendants’ counsel attended Mr. Rastel’s deposition. (Id.)




                                                    4
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 5 of 16 PageID 6780




    Astoundingly, on February 11, 2019, the AZ Defendants attempted to retroactively designate

    Mr. Rastel/Source One’s testimony during his December 5, 2018 deposition for topics

    directed to AZG and AZI. And this “retroactive designation” occurred after Defendants

    refused EDC’s attempts to show Mr. Rastel documents that were designated “confidential”

    by the AZ Defendants. (Id.)

           In its initial disclosures pursuant to Rule 26(a)(1), Defendant Innovatime Industrie

    SARL (“Innovatime”) identified Messrs. Jean Michel Jousson (CEO, Innovatime), Thomas

    Obitz (CFO and Managing Director, AZG), Tom Coco (President and CEO, AZI), and David

    Belan (Sales Director, AZI) as ‘persons likely to have discoverable information.” (Ex. S.)

    Mr. Coco was only listed as having information “regarding the business operations of AZI,

    AZI’s sales of the PERSOMASTER machine, and the marketing and general operation of the

    PERSOMASTER machine.” (Id.)

           On February 22, 2019, a mere six days before the close of fact discovery in this case,

    Defendants’ counsel identified Mr. Thorsten Tritschler as AZG’s corporate designee, and

    AZI’s corporate designee, for “the remaining deposition categories,” and limited Mr.

    Tritschler’s availability for deposition to March 21, 2019 —three weeks after the scheduled

    close of fact discovery in this case—and one day before Defendants’ proposed mediation

    date, even though the Amended Scheduling Order sets the deadline for mediation to be

    completed as March 15, 2019). (ECF Dkt. 205; Ex. E.) Mr. Tritschler was not identified in

    AZ Defendants’ initial disclosures as a knowledgeable witness, and was not offered as a

    potential Rule 30(b)(6) witness in subsequent correspondence. The AZ Defendants failed to

    raise the scheduling of his deposition in the months prior to his belated identification.




                                                    5
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 6 of 16 PageID 6781




            On February 25, 2019, after EDC pointed out the inability to conduct a meaningful

    deposition of Mr. Tritschler after the Court-ordered close of discovery per this District’s

    Local Rules and Civil Discovery Handbook, Defendants offered Mr. Coco for March 1, 2019

    in North Carolina. (Ex. T.) This was after EDC had repeatedly stated that they were

    unavailable for depositions during the last week of discovery, and after EDC’s counsel had

    already rearranged their schedules in order to comply with Defendants’ last-minute request to

    take the deposition of a retired, ex-EDC employee residing in Austin, Texas on February 26,

    2019, as well as to attend a Markman hearing in an unrelated patent litigation before a Court

    in this District. (Exs. U, V.)

            This last minute offer to produce Mr. Coco, who was never employed by AZG, as

    AZG’s corporate designee, scant hours before the close of discovery, is unreasonable.

    Defendants did not argue that discovery should remain open, nor that Defendants should

    petition the Court for an extension of the discovery period. (Ex. T.) Nor did they provide any

    justifiable reason for waiting to designate and offer Mr. Coco at the last minute. EDC had

    originally subpoenaed Mr. Coco’s deposition, but withdrew the deposition after learning that

    he was retired from AZI. In the period between the receipt of the subpoena and the

    withdrawal of his deposition, the AZ Defendants did not identify Mr. Coco as a potential

    Rule 30(b)(6) witness, and subsequently stated he retained no documents responsive to

    EDC’s 63 document requests directed to him. [Ex. W.]

            In stark contrast, as of the date of this submission, four depositions of EDC’s

    corporate designees, as well as the depositions of one current and two retired employees in

    their individual capacities, have been completed. Each and every witness deposition




                                                   6
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 7 of 16 PageID 6782




    requested by the AZ Defendants has been provided by EDC. The AZ Defendants have

    intentionally thwarted EDC’s right to discovery under the Federal Rules of Civil Procedure

    and Local Rules. All the same, the AZ Defendants have now also failed to provide any

    current AZG or AZI employees in support of their claims of non-infringement and patent

    invalidity during the discovery period.

    III.   LEGAL STANDARDS

           Sanctions under Fed. R. Civ. P. 37 are intended to prevent unfair prejudice to the

    litigants and insure the integrity of the discovery process. Gratton v. Great Amer.

    Commc’ns, 178 F.3d 1373, 1374-1375 (11th Cir. 1999) (affirming dismissal of suit for

    discovery abuse where trial court found that party bore “substantial responsibility” for the

    delays in discovery). In addition, a court may impose sanctions for litigation misconduct

    under its inherent power which derives from the court’s need to manage its own affairs so as

    to achieve the orderly and expeditious disposition of cases. Eagle Hosp. Physicians, LLC v.

    SRG Consulting, Inc., 561 F.3d 1298, 1306 (11th Cir. 2009).

           Rule 37(d)(1) provides that if a party or corporate representative fails, after being

    served with proper notice, to appear for that person’s deposition, the Court may order

    sanctions. Rule 37 provides a range of sanctions that a district court may impose upon parties

    for failure to comply with the court’s discovery orders, such as: (1) the court may order that

    disputed facts related to the violated order be considered established in accordance with the

    claim of the party obtaining the sanctions order; (2) the court may refuse to permit the

    violating party to raise certain defenses, or it may prohibit that party from opposing certain

    claims or defenses of the party obtaining the sanctions order; (3) the court may strike any




                                                   7
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 8 of 16 PageID 6783




    pleadings or any parts of the pleadings of the violating party, stay the proceedings, or even

    dismiss the action or enter a judgment of default against the violating party; and (4) the court

    may consider the violation a contempt of court. Fed. R. Civ. P. 37.

    IV.    ARGUMENT

           The AZ Defendants cannot demonstrate that their failure to provide duly-designated

    corporate witnesses within the Court’s discovery period was substantially justified, or that

    their last-minute, bad-faith attempts to create the semblance of compliance with discovery

    rules and their own representations could in any way satisfy their obligations. The AZ

    Defendants’ conduct throughout discovery, and in particular, their refusal to provide Rule

    30(b)(6) corporate designees for months after receipt of EDC’s deposition notices, and the

    belated “non-offer” at the close of discovery merits the imposition of sanctions. The Court

    should dismiss the AZ Defendants’ counterclaims and affirmative for this continuing

    discovery abuse, or alternatively preclude Defendants AZG and AZI from providing

    witnesses at trial in support of their claims of non-infringement and invalidity counterclaims

    in the future and at trial who have not been deposed.

           A.      The AZ Defendants ignored their obligations to respond to the Rule
                   30(b)6) Notices for months.

           The AZ Defendants cannot demonstrate that their failure to provide a corporate

    designee to speak to the majority of Rule 30(b)(6) topics during the time the Court provided

    for discovery is substantially justified or acceptable. A scheduling order “is not a frivolous

    piece of paper, idly entered, which can be cavalierly disregarded by counsel without peril.”

    Gestetner Corp. v. Case Equipment Co., 108 F.R.D. 138, 141 (D. Me. 1985). If the AZ

    Defendants’ unprofessional conduct here is tolerable, which they have continually exhibited,



                                                    8
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 9 of 16 PageID 6784




    then all parties in all cases will be encouraged to: 1) refuse to timely provide depositions; 2)

    require motion practice for taking routine depositions; 3) take depositions outside of the

    discovery period; 4) withhold identification of 30(b)(6) witnesses for numerous substantive

    topics a mere four days prior to the close of discovery and after a delay of months; and 5)

    offer witnesses at times when it is known that opposing counsel were unavailable. These

    behaviors conflict with Civil Discovery Handbook Rule II.A.1, the Local Rules, and Rule 1,

    Federal Rules of Civil Procedure, which provides that the rules shall be construed and

    implemented to secure the just, speedy, and inexpensive determination of an action.

           Fact discovery closes on March 1, 2019. EDC served its initial Rule 30(b)(6)

    deposition notices on October 4, 2018. EDC served amended Rule 30(b)(6) notices on AZI

    and AZG on January 16, 2019, and EDC’s counsel provided that it would be reasonable in

    accommodating dates and rescheduling. On January 18, 2019, AZ’s counsel responded that

    “We are still working with Zeiser GmbH and Zeiser Inc. to get available dates for those

    30(b)(6) depositions and will provide you with more information in due course.” (Ex. O.)

           On January 28, 2019, EDC informed Defendants that there could be no depositions

    during the last week in February due to, among other things, a hearing in another matter

    before this Court. (Ex. U.) On February 4, 2019, EDC provided dates and locations for all of

    the Rule 30(b)(6) depositions requested by the AZ Defendants. (Ex. X.) EDC stated that it

    would work on arranging Mr. Rakun’s deposition, who was not a Rule 30(b)(6) witness, and

    is a former EDC employee residing in Texas. Id. On February 11, 2019, EDC provided its

    responses, objections, and identifications of corporate designees for the topics noticed by the

    AZ Defendants.




                                                    9
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 10 of 16 PageID 6785




            The AZ Defendants did not further respond or provide alternative dates (or designate

     current or former employees) for the Rule 30(b)(6) topics, besides Mr. Belan’s deposition,

     and failed to even acknowledge any of their obligations related to the Rule 30(b)(6) notice

     until February 11, 2019. On that evening before the Rule 30(b)(6) deposition of Innovatime

     and Jean-Michel Jousson, AZI and AZG sent a letter purportedly identifying Mr. Jousson

     (who had no affiliation with AZI or AZG) for 12 of the 69 noticed topics on behalf of AZG

     and AZI. Given that no notice was provided that Mr. Jousson would ever be designated on

     behalf of AZI or AZG, EDC responded that his designation was inappropriate, and noted that

     Mr. Jousson was neither an employee nor had he been employed by AZG at any time. (Ex.

     R.) EDC also noted that the retroactive designation of Mr. Rastel’s testimony long after the

     deposition was over is improper and unacceptable. EDC noted that AZ’s counsel refused to

     allow Mr. Rastel to see AZG documents at his deposition and to be questioned about them,

     requiring the withdrawal of a proffered exhibit. Id.

            On February 22, 2019, and in the middle of the final Rule 30(b)(6) deposition of an

     EDC-designated witness, AZ Defendants’ counsel sent an email stating that Mr. Thorsten

     Tritschler will be the Rule 30(b)(6) deposition witness on the “remaining” Rule 30(b)(6)

     topics, and only offered a date four weeks in the future, and three weeks after the Court-

     ordered fact discovery deadline. (Ex. E.) The AZ Defendants provided no reason or rationale

     for its belated response to the notice. Defendants’ counsel offered Mr. Tritschler’s deposition

     on March 20th without any commitment to produce the documents related to Defendants’

     asset sale that Defendants’ counsel represented to EDC and this Court on October 11, 2018

     that they would produce “soon [after that day’s hearing],” as AZG and AZI’s 30(b)(6)




                                                   10
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 11 of 16 PageID 6786




     designee. March 20th of course is a date when EDC would have no recourse whether

     testimony or documents were withheld or any other assistance of Court is needed if Mr.

     Tritschler failed to comply with his responsibilities as a purported corporate designee for

     AZG and AZI. See Civil Discovery Handbook, Rule I.F.1.

            The AZ Defendants failed to provide a Rule 30(b)(6) corporate designee for the

     majority of topics. The AZ Defendants’ behavior warrants the imposition of sanctions, such

     as dismissal of the counterclaims directed to invalidity and non-infringement. See Eon

     Realty, Inc. v. O'Brien, No. 1:11CV439-SRW, 2012 WL 3069945, at *10 (M.D. Ala. July 27,

     2012) (dismissing party’s claims given “demonstrated unwillingness” to cooperate in

     providing its own Rule 30(b)(6) deposition after failing to propose “any number of

     deposition dates within the nine weeks available before the deadline” as part of a “clear

     pattern of delay.”).

            B.      The AZ Defendants’ belated offers of a witness three weeks after the
                    deadline, or identifying a witness with four days before the deadline, fails
                    to excuse their months of delay.

            The belated offer for the AZ Defendants’ witness for a deposition three weeks after

     the close of discovery is unreasonable. Mr. Tritschler was not identified as a knowledgeable

     corporate witness before his offer as a Rule 30(b)(6) corporate designee. And at no point in

     the more than four and a half months after service of the initial Rule 30(b)(6) notice was he

     offered as a AZ witness for any date in any location. The AZ Defendants never bothered to

     offer any dates prior to the last week of discovery for Mr. Tritschler, or any other AZG Rule

     30(b)(6) witness in the discovery period. Nor did they discuss any specific difficulties in

     bringing Mr. Tritschler to the United States at any time before February 22, 2019.




                                                   11
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 12 of 16 PageID 6787




     Defendants merely invited delay and obfuscation by saying “they are working on it” without

     specifying what, if any, difficulties there was in presenting a witness, despite EDC’s requests

     for the AZ Defendants’ witnesses.

            Simply put, the AZ Defendants hid its witnesses until after the knowledgeable

     persons were no longer employees of the successor Zeiser entities. The AZ Defendants’ half-

     hearted (and calculated) attempts during the last week of discovery, when AZ Defendants’

     counsel knew of EDC counsel’s unavailability, should not inure to their benefit. See Eon

     Realty, Inc. v. O'Brien, 2012 WL 3069945, at *11 (noting recalcitrant party’s representation

     of remedying failure to provide Rule 30(b)(6) witness did not “ring true” as it had plenty of

     opportunities to avoid the problem in the first place and chose not to do so). AZG and AZI

     did not offer an alternative corporate designee to Mr. Tritschler until after EDC identified the

     obvious problem with post-deadline depositions. The proposed alternative to Mr. Tritschler

     was Mr. Coco, the now-retired former chief executive of the U.S. subsidiary, AZI. This

     belated, unreasonable offer came on Monday, February 25, 2019, at 7:08 p.m. EST. Mr.

     Coco would not be expected to have knowledge about the parent AZG’s negotiation and

     consummation of its asset sale to Coesia, nor the vast number of topics which remain for

     AZG and AZI. Furthermore, Defendants’ counsel have previously stated that Mr. Coco no

     longer possessed any documents responsive to the topics for which he was subpoenaed, and

     presumably, Mr. Coco no longer possesses any other documents related to AZI or AZG. AZ

     Defendants’ counsel’s proposal, that Mr. Coco could be a viable, alternative witness for a

     meaningful deposition on dozens of topics, where he no longer possesses any pertinent




                                                   12
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 13 of 16 PageID 6788




     documents, in less than four-days’ notice before the close of discovery (when EDC’s counsel

     was unavailable), strains the bounds of credulity.

            The Middle District of Florida Civil Discovery Handbook, Rule I.F.1 provides that

     “Counsel, by agreement, may conduct discovery after the formal completion date but should

     not expect the Court to resolve discovery disputes arising after the discovery completion

     date.” Accordingly, the AZ Defendants’ identification of and “offer” to provide Mr.

     Tritschler weeks after the discovery date fails to comply with their discovery obligations.

     Given Defendants’ behavior throughout the discovery process, there is little doubt that Mr.

     Tritschler (or Mr. Coco) would be ill-educated on the designated topics. And if Mr. Tritschler

     fails to be reasonably educated on the topics for which he has been designated in a post-

     deadline deposition, EDC would be without recourse to compel appropriate and binding

     responses, or seek other relief, from the AZ Defendants. This behavior continues Defendants’

     pattern of hiding pertinent documents, information, and witnesses; and it must come to an

     end.

            Further, other courts have recognized dismissal of claims for failure to provide a Rule

     30(b)(6) witnesses is an appropriate sanction. In Ecclesiastes 9:10-11-12, Inc. v. LMC

     Holding Co., the Tenth Circuit affirmed the dismissal of claims for failure to provide a

     knowledgeable Rule 30(b)(6) designee during discovery. The Tenth Circuit recounted the

     “litany of dilatory conduct” warranting dismissal of claims as a sanction:

                    Ecclesiastes’s failure to designate corporate representatives
                    until at least four months after defendants’ Rule 30(b)(6)
                    notice; Ecclesiastes’s failure to communicate in a timely and
                    responsive fashion with defendants during the discovery
                    period; Ecclesiastes’s failure to produce DeLorean for a Rule
                    30(b)(6) deposition, even after designating him, despite



                                                   13
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 14 of 16 PageID 6789




                    repeated written attempts by defendants' counsel to secure an
                    exact date for his deposition; and Ecclesiastes's sudden and
                    “inexplicabl[e]” withdrawal of DeLorean as a Rule 30(b)(6)
                    designee. This behavior clearly violated the district court's
                    mandate to proceed with “all dispatch.”

     Id. at 497 F.3d 1135, 1146 (10th Cir. 2007) (citations omitted).

            Similar behavior by the AZ Defendants is evident here. The AZ Defendants failed to

     identify a corporate designee for the vast majority of AZG and AZI’s noticed Rule 30(b)(6)

     topics before the last week of discovery. In fact, no objections to many of the topics have

     been received to date.1 The AZ Defendants stonewalled inquiries into when a deposition

     would occur by simply running down the discovery clock and failing to provide dates and

     potential witnesses until the final week of discovery, yet they maintain that no extension of

     discovery is warranted. Mr. Tritschler was not previously identified as a knowledgeable

     witness, and his sudden, limited post-deadline availability in the absence of any prior

     identification or representations warranting his out-of-time deposition is incredulous.

            The AZ Defendants have not proceeded with “all dispatch” or fulfilled the Court’s

     admonition “to continue to communicate with each other to resolve any of the outstanding

     discovery disputes, including agreement on deposition dates” Order, Dkt. 176, at 2. AZG and

     AZI’s counsel noted at the Status Conference with this Court on October 11, 2018 that they

     were trying to figure out “who the witnesses are going to be” in response to EDC’s Rule

     30(b)(6) Notice. (Dkt. 178, Tr. 66:10-17.) That they still failed to provide corporate

     designees four months after receiving those topics demonstrates their tactical and improper

     motivation in hiding their witnesses during discovery.

     1
      On February 11, 2019, AZG and AZI served objections and responses to Topic Nos 4, 5, 6,
     8, 10, 30, 31, 58, 60, 62, 64, and 65.



                                                   14
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 15 of 16 PageID 6790




               EDC respectfully requests that this Court enter an Order to Show Cause why

     Defendants should not be sanctioned for failing to produce corporate witnesses during the

     time for discovery. EDC respectfully posits an appropriate sanction for this, and AZG and

     AZI’s continuing resistance to fulfill its other discovery obligations, is to strike the AZ

     Defendants’ Answer and Affirmative Defenses. Cf. Ecclesiastes 9:10-11-12, Inc., 497 F.3d at

     1146; Eon Realty, Inc., 2012 WL 3069945, at *10. In the alternative, EDC submits an

     appropriate sanction is that AZG and AZI be prohibited from providing any witness at trial

     except for those whose depositions occurred prior to the close of the Court’s discovery

     period.

     V.        CONCLUSION

               AZG and AZI’s gamesmanship must end and they must reap the natural

     consequences of their obstruction and defiance of this Court, the Federal Rules of Civil

     Procedure. Accordingly, AZG and AZI should be made to demonstrate and show cause why

     they should not be subject to sanctions, such as the striking of AZI and AZG’s affirmative

     defenses and counterclaims concerning non-infringement and invalidity, or wholesale

     preclusion of the testimony at trial of any AZG or AZI witness whose deposition was not

     provided during the discovery period.

                               LOCAL RULE 3.01(g) CERTIFICATION

               Plaintiff’s counsel conferred with counsel for Defendants via telephone and

     correspondence multiple times concerning the AZI and AZG depositions, and most recently

     on March 1, 2019 regarding EDC’s Motion for an Order to Show Cause Why Defendants




                                                    15
Case 3:17-cv-00110-BJD-MCR Document 231 Filed 03/01/19 Page 16 of 16 PageID 6791




     AZG and AZI Should Not Be Subject to Discovery Sanctions. Defendants’ counsel informed

     Plaintiff’s counsel that Defendant opposed Plaintiff’s Motion.



    Dated: March 1, 2019                         By: s/ _John B. Lunseth
                                                 John B. Lunseth (Minn. #65341)
                                                 Karen D. McDaniel (Minn. #494554)
                                                 Mira Vats-Fournier (Minn. #0399692)
                                                 Aaron M. Johnson (Minn. #034641X)
                                                 BRIGGS AND MORGAN, P.A.
                                                 80 South Eighth Street, Ste. 2200
                                                 Minneapolis, MN 55402-2157
                                                 612-977-8400
                                                 612-977-8659 (facsimile)
                                                 jlunseth@briggs.com
                                                 kmcdaniel@briggs.com
                                                 mvats-fournier@briggs.com
                                                 ajohnson@briggs.com

                                                 Brian R. Gilchrist (Fla Bar No. 774065)
                                                 Allen, Dyer, Doppelt, & Gilchrist, PA
                                                 255 S Orange Ae - Ste 1401
                                                 PO Box 3791
                                                 Orlando, FL 32801
                                                 407-841-2330
                                                 Fax: 407-841-2343
                                                 Email: bgilchrist@allendyer.com
                                                 ATTORNEYS FOR PLAINTIFF
                                                 ENTRUST DATACARD CORPORATION




                                                  16
